Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed December 16, 2021.

Amendments
           Applicant’s amendment filed December 16, 2021 is acknowledged. 
	Claims 19-20 are cancelled.
	Applicant has amended claims 1-3, and 10 are amended.
	Claims 1-18 are pending.
Claims 1-18 are subject to restriction/election requirement. 


Applicant’s reply to Prior Restriction/Election Requirement
Applicant’s reply filed 12/16/2021 to the Requirement for Restriction/Election mailed 10/27/2021 is acknowledged.

Group Elections:
Applicant’s election without traverse of Invention I, drawn to a composition comprising a beta-like cell genetically modified to inhibit expression of a gene product, is acknowledged.
Applicant’s election without traverse of the invention of renalase (SEQ ID NO: 3), as the gene product which is inhibited by the genetic modification, is acknowledged.

Species Elections:
(I) Applicant’s election without traverse of the species of a stem cell, as the source of the beta-like cells, is acknowledged.
(Ib) Applicant’s election without traverse of the species of a pluripotent stem cell, as the type of stem cell, is acknowledged.
(II) Applicant’s election without traverse of the species of a deletion mutation, as the type of genetic modification, is acknowledged.
(III) Applicant’s election without traverse of the species of CRISPR/Cas9, as the gene editing tool, is acknowledged.
(IIIa) Applicant’s election without traverse of the species of SEQ ID NO: 25, as the guide RNA, is acknowledged.
(IV) Applicant’s election without traverse of the species of within the coding region of the gene, as the location of the genetic modification, is acknowledged.
(V) Applicant’s election without traverse of the species of wherein a non-functional gene product is produced, as the result of the genetic modification, is acknowledged.
(VI) Applicant’s election without traverse of the species of insulin, as the additional treatment, is acknowledged.

Moot election requirements:
As communication in the Requirement for Restriction/Election mailed 10/27/2021, the species election requirements (Ia), directed to alternative mammalian species of the primary pancreatic beta cell, and (Ic), directed to alternative types of the non-beta cell, are moot because  as opposed to a primary pancreatic beta cell and a reprogrammed or transdifferentiated non-beta cell.


New Restriction/Election Requirement, Necessitated by Amendment
Applicant’s amendment to the claims filed 12/16/2021 necessitates new grounds of restriction/election. In particular, Applicant has amended claim 2 to recite that the beta-like cell further comprises a genetic modification to inhibit expression of a second gene product different than renalase (SEQ ID NO: 3).

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Applicant is required to elect a specifically recited second gene product, different than renalase (SEQ ID NO: 3), which is inhibited by a genetic modification, as recited in claim 2. That is, Applicant is required to elect one of the following: 
a. menin (SEQ ID No: 1), 
b. transcription factor HIVEP2 (SEQ ID No: 2), 
c. lengsin (SEQ ID No: 4), 
d. eIF-2-alpha kinase activator GCN1 (SEQ ID No: 5), 
e. perilipin-4 (SEQ ID No: 6), 
f. mediator of RNA polymerase II transcription subunit 11 (SEQ ID No: 7), 
g. protein-glutamine gamma-glutamyltransferase 6 (SEQ ID No: 8), 
h. zinc finger BED domain-containing protein 3 (SEQ ID No: 9), or 
i. metabotropic glutamate receptor 2 (SEQ ID No: 10).

	Restriction for examination purposes as indicated is proper because all the inventions listed
in this action are independent or distinct for the reasons given above and there would be a serious
search and/or examination burden if restriction were not required because one or more of the
following reasons apply:
	As outlined above, the inventions (a through i) are distinct or unrelated inventions. A search for one distinct or unrelated invention would not be co-extensive with a search for another distinct or unrelated invention. Further, a reference rendering one distinct or unrelated invention as anticipated or obvious over the prior art would not necessarily also render another distinct or unrelated invention as anticipated or obvious over the prior art. Because these inventions are distinct for reasons given above, and because a search of one does not necessarily overlap with that of another, it would be unduly burdensome for the examiner to search and examine all the subject matter being sought in the presently pending claims and thus, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded of the following:
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633